DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose leaving a gap between the earphone and the sleeve by modifying aperture of the entrance and the exit sites of the sleeve. Also the prior art deos not disclose a through hole whithin a specific sleeve structure and mechanical limitations.
Note: All the limitations from the dependent claims need to be added to the independent claim before the claims could be considered in condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Examiner will assume that this means placed into a human ear and will examine the claims with this interpretation. 
Claim 5 recites the limitation "the gas".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (20090041284).
Regarding claim 1, Tanaka discloses an earphone cover (Fig 4, ring shaped outer housing 9) sleeved on an earphone, comprising: a sleeve portion (Fig 5, the unnumbered aperture inside the outer housing 9 to receive item 8), and a fixing portion (Fig 5, protruding portion 9b covering all around the opening in the sleeve) for sleeving the earphone cover on the earphone, wherein the fixing portion encloses the sleeve 

    PNG
    media_image1.png
    643
    808
    media_image1.png
    Greyscale








	








    PNG
    media_image2.png
    545
    843
    media_image2.png
    Greyscale
Regarding claim 2, Tanaka discloses the limitations of claim 1. Tanaka further discloses that the fixing portion has an egg shape, and a spherical radius of the first end portion is larger than a spherical radius of the second end portion (Fig 7, as shown below).










    PNG
    media_image3.png
    394
    534
    media_image3.png
    Greyscale
Regarding claim 4, Tanaka discloses the limitations of claim 2. Tanaka further discloses that the first end portion is formed on the tragus of the ear bone to form at least one snapping point (Fig 14, as shown below).







Regarding claim 9, Tanaka discloses the limitations of claim 1. Tanaka further discloses that the sleeve is made of silicone (Paragraph 0063 discloses “The outer housing 9 is formed by LIM (Liquid Injection Molding)--insert molding with a thermosetting liquefied silicone material”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (20090041284).
Regarding claim 3, Tanaka discloses the limitations of claim 1. Tanaka further discloses the second end portion includes an upper portion and a lower portion corresponding to a cavitas conchae; when the second end is snapped on an antitragus of the ear bone, the upper portion and the lower portion forms at least one snapping point with the cavitas conchae (Fig 14, clearly trhe protruding section 9b is in contact with cavitas concha).

It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to reshape and resize the sleeve portion to accommodate various users and ear shapes to keep an earphone safely and securely within a user’s ear and a trial and error process can be done and also, examiner takes official notice that engaging the crus helix to keep earbuds inside user’s ears are well known and widely used in the art and an ordinary skilled in the art would have been motivated to resize and reshape the sleeve to engage this anatomical component to safely and securely place the earphone in a user’s ears.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652